Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 9, 10, 14, 15, 18 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wamhoff (DE 102 23 858) (previously cited) in view of Huang (US 5,908,283).
Interpretation note 1. Buffer is interpreted as a place for workpieces “until they are either fed to another processing step or, alternatively, to picking or quality control.” In other words, an intermediate position of a workpiece that is not a feed apparatus or a deposit means.
Interpretative note 2. Lacking description in the application as filed robot is defined as “a device that automatically performs complicated, often repetitive tasks (as in an industrial assembly line.” (https://www.merriam-webster.com/dictionary/robot.) In this case Wamhoff’s gantry supported suction cups 40, 41 clearly performs repetitive tasks an automated fashion. 
	Wamhoff discloses-
a buffer 34, 35, 36 (para. [0044]) which receives and buffers planar workpieces made of wood or wood-substitute materials;
a roller 33, e.g. feed apparatus, which feeds workpieces to a buffer, wherein workpieces are moved in a buffer by a feed apparatus;
a depositing device (i.e. depositing means) such as “pallets, protective pallets or other transport containers” (para. [0045]) and on which workpieces removed from a buffer can be deposited; and
one robot 2/3, 40/41 which is configured to remove workpieces from a buffer and to deposit workpieces on a deposit means of a depositing device, wherein robot 2/3, 40/41 moves in an X-direction (up/down in FIG. 4).
As per Note 2 above Wamhoff discloses structure which performs repetitive pick-n-place operations moving articles from a buffer to pallets. Wamhoff does not explicitly disclose the term “robot”. 
	In a similar operation Huang teaches that in “using a overhead gantry-type robot to palletize such packages, the invented arrangement method will yield a simple mechanical configuration, will improve package pick-place cycle time and yield better pallet volume utilization efficiency.” Huang discloses a robot 17 that removes articles from an accumulator 16, e.g. buffer, and places the articles on pallets 11. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of .
Claim 11, 12 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wamhoff in view of Huang and further in view of Reichler (US 7,993,095) (previously cited).
	Wamhoff does not disclose a storage means reachable by a robot that stores protective material. Reichler discloses a storage means 120, 130 that is reachable by a robot 152 and stores tier sheets, e.g. protective material. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Wamhoff to include a storage means that is reachable by a robot and stores protective material, as taught by Reichler, thereby allowing application of a robotic palletizer to a wide variety of packing lines and to accommodate various types and sizes of articles.
Response to Arguments
Applicant's arguments filed March 29, 2021 and April 6, 2021 have been fully considered but they are not persuasive.
Claim 1. Applicant argues that Wamhoff does not disclose a robot as claimed. Claim 1 merely recites “at least one robot” without more definition. As stated in the rejection above robot is defined as “a device that automatically performs complicated, often repetitive tasks (as in an industrial assembly line.” (https://www.merriam-webster.com/dictionary/robot.) In this case Wamhoff’s gantry supported suction cups 40, 41 clearly perform repetitive tasks an automated fashion. However, to advance prosecution the rejection above cites a reference the explicitly discloses “robot”.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that a buffer requires a ‘ ”hedgehog”’ or spiked structure’) are not recited in the claim(s) as presented on April. 6, 2021.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants inclusion of new figures on page 14 of its March 29, 2021 arguments representing a buffer are appreciated but as they were not in the application at the time of filing they are irrelevant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/GREGORY W ADAMS/Primary Examiner, Art Unit 3652